Citation Nr: 0619378	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-01 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of left posterior tibialis dysfunction, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
January 1992.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision letter and a 
September 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 


FINDING OF FACT

The manifestations of the veteran's service-connected foot 
disorder are consistent with no more than a moderately severe 
foot injury without evidence of acquired flat foot, claw 
foot, severe malunion or nonunion of the tarsal/metatarsal 
bones, or ankle ankylosis.


CONCLUSION OF LAW

The criteria for an increased evaluation for post-operative 
residuals of left posterior tibialis dysfunction, currently 
evaluated as 20 percent disabling, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the most recent adjudication of the 
claim, letters dated in February 2002, April 2002, and 
November 2005 were sent from the RO to the veteran that 
satisfies the duty to notify provisions.  The veteran was 
told of what was required to substantiate his claim and of 
his and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.  Since an increased 
rating is being denied, no effective date for an increase 
will be assigned; there is consequently no possibility of any 
prejudice to the veteran if the notification is lacking with 
regard to informing the veteran of any assigned effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including the VA 
treatment records and the reports from relevant VA 
examinations conducted in October 2001, June 2002, and 
December 2005.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected foot disorder is currently 
rated as 20 percent disabling under the provisions of 
Diagnostic Code 5284, which provides for a 10 percent 
evaluation for foot injuries that are productive of moderate 
disability; a 20 percent evaluation for foot injuries that 
are productive of moderately severe disability; and a 30 
percent evaluation for foot injuries that are productive of 
severe disability.  With actual loss of the foot, assignment 
of a 40 percent evaluation is appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

The veteran maintains that an increased rating is warranted 
in light of the pain and functional loss that his left foot 
causes. The Board has considered the lay statements of record 
from the veteran describing the severity of his left foot 
disability, but ultimately neither the Board nor laypersons 
can render opinions requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In this case, the Board has 
considered the competent evidence of record but finds that 
there is no basis for a higher evaluation under the Rating 
Schedule.

At an October 2001 VA examination, the veteran complained of 
foot pain, particularly on weight bearing, and examination 
resulted in diagnoses of chronic left plantar fasciitis and 
Morton's neuroma of the left foot.  Morton's neuroma is a 
painful neuropathy of the digital plantar nerve that usually 
results in pain in the ball of the foot between the third and 
fourth metatarsal heads.  68 Fed. Reg. 7020 (February 11, 
2003).  VA medical records show the veteran underwent left 
foot surgery in January 2002, and he was subsequently granted 
a temporary total evaluation for surgery necessitating 
convalescence.  See 38 C.F.R. § 4.30 (2005).  As noted in a 
September 2002 rating decision, the total evaluation was in 
effect from January 25, 2002, to June 1, 2002.

VA treatment records dated after June 2002, such as a 
December 2003 progress note, shows continued complaints of 
foot pain despite surgical intervention, but the subjective 
complaints and objective findings on VA examination in 
December 2005 reflect at most a moderately severe foot 
injury.  The veteran reported the January 2002 surgery 
improved the collapse of his foot arch.  While the veteran 
told the December 2005 VA examiner of experiencing chronic 
pain, swelling, and stiffness, he added that he currently 
walks two to three miles per day in his current job as a law 
enforcement officer, and this level of mobility alone weighs 
heavily against a finding of a "severe" left foot injury.  
While the veteran had an ankle brace, the examiner noted the 
veteran's gait and stance were normal, with no edema, 
calluses, or abnormal shoe wear.  The veteran reported 3 to 4 
flare-ups of pain each week, but based on his level of 
activity and a range of motion described by the VA examiner 
as not significantly affected by pain, fatigue, weakness, 
repetition, or incoordination, the Board finds that there is 
no evidence in the present case that would warrant increased 
compensation pursuant to 38 C.F.R. §§ 4.40, 4.45 (2005).  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

An increased rating for the left foot is not warranted under 
any other potentially applicable diagnostic codes.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  Here, the medical 
evidence does not establish the presence of any flat foot, 
claw foot, severe malunion or nonunion of the 
tarsal/metatarsal bones, or ankle ankylosis.  
Therefore, the diagnostic codes associated with such 
disabilities are not applicable to the current appeal.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283 (2005).

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation 
in this case is not inadequate.  A higher rating is provided 
for the veteran's claimed disability, but the medical 
evidence reflects that such impairment is not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization due to his left foot disability.  He is 
currently employed as a law enforcement officer, and marked 
interference with employment has not been shown.  
Accordingly, the RO's decision not to refer this increased 
rating claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.

An increased evaluation is not warranted for the veteran's 
service-connected left foot disorder.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2005).  As the criteria for an increased evaluation have not 
been shown by the medical evidence of record, the 
preponderance is against the veteran's claim, and it must be 
denied.   


ORDER

An increased evaluation for post-operative residuals of left 
posterior tibialis dysfunction, currently evaluated as 20 
percent disabling, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


